IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT KNOXVILLE              FILED
                           AUGUST 1997 SESSION
                                                        February 27, 1998

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
STATE OF TENNESSEE,           *    C.C.A. No. 03C01-9702-CC-00047
                              *
      Appellee,               *    BLEDSOE COUNTY
                              *
VS.                           *    Hon. Thomas W . Graham, Judge
                              *
JOHN C. GARRISON,             *    (Solicitation to Commit First Degree
                              *     Murder)
      Appellant.              *




For Appellant:                     For Appellee:

Gregory P. Isaacs                  John Knox Walkup
280 One Centre Square              Attorney General and Reporter
P.O. Box 2448
Knoxville, TN 37901-2448           Michael J. Fahey, II
(on appeal)                        Assistant Attorney General
                                   425 Fifth Avenue North
Thomas N. DePersio                 2d Floor, Cordell Hull Building
136 S. Illinois Avenue             Nashville, TN 37243-0493
Suite 104
Oak Ridge, TN 37830                James W. Pope
(at trial)                         Assistant District Attorney General
                                   First American Bank Building
                                   Dayton, TN 37321




OPINION FILED:__________________




REVERSED AND REMANDED




GARY R. WADE, JUDGE
                                       OPINION

              The defendant, John C. Garrison, was convicted of solicitation to

commit first degree murder, a Class B felony. The trial court imposed a Range II

sentence of sixteen years to be served consecutively to a sentence in Knox County

for two counts of theft over ten thousand dollars. The defendant was fined twenty-

five thousand dollars.



              In this appeal of right, the defendant presents the following issues for

our review:

              (I) whether the evidence was sufficient to sustain a
              conviction for solicitation to commit first degree murder;

              (II) whether the defendant was denied the effective
              assistance of counsel under the state and federal
              constitutions;

              (III) whether the defendant was denied the effective
              assistance of counsel because of the failure to
              communicate a plea offer;

              (IV) whether the solicitation statute, on its face and as
              applied by the trial court, is unconstitutionally vague and
              overbroad; and

              (V) whether the trial court improperly charged the jury
              that the defendant was eligible to receive a sentence of
              12 to 20 years as a multiple, Range II offender.



              Because we have determined there to be prejudicial error, we must

reverse the judgment and remand this cause to the trial court for further proceedings

in accordance with this opinion.



              The state charged that the defendant, while in prison on prior theft

convictions, had attempted to arrange the death of Charles Coward, a victim of his

prior crimes. On the morning of trial, May 15, 1995, original defense counsel,

Thomas N. DePersio, asked for a continuance because he had just four days earlier

                                           2
obtained evidence of taped conversations between the defendant and two state

witnesses. According to DePersio, the transcripts were critical in determining

whether the defendant should testify. DePersio argued that he could not

competently represent the defendant because the evidence was so belatedly

provided. In response, the state insisted that DePersio had been notified of the

existence of the evidence as early as December of 1994. The trial court denied the

continuance request.



              At trial, Jeff Blevins, an Assistant District Attorney for Knox County,

testified that prior to this trial, in August of 1992, he had prosecuted the defendant

on two charges of theft. In one of the theft cases, the victims were Charles Coward

and Loy Smith, partners of Holston View Farms. The defendant had pled guilty to

the charge. As part of the plea agreement, the defendant was to pay fifteen

thousand dollars in restitution on the day of the plea. At a subsequent hearing, the

defendant was supposed to submit a plan for restitution and receive probation.

Blevins recalled that no plan was ever provided; therefore, the defendant received

an eight-year prison sentence and was ordered to pay forty-one thousand dollars in

restitution. According to Blevins, Coward would have been the state's most

essential witness had the case gone to trial.



              On cross-examination, Blevins conceded the defendant had provided

a proposed plan to pay the balance of the restitution, but the state had nonetheless

opposed a sentence of probation. The state rejected offers of two-hundred fifty

dollars and five hundred dollars per month and then sought the maximum sentence

without probation on the premise that the defendant had failed to provide a plan of




                                           3
restitution.1 The trial court denied probation and the defendant was sentenced to

prison.



               Coward, the sixty-four-year-old victim of the solicitation, testified that

he and Loy Smith were partners in a several businesses. They co-own and operate

Vend-A-Wash, a coin laundry business in Knoxville; their general business office is

located in a two-story building on Holston Drive and the main laundry site is next

door. In the early 1990's, the office safe was protected by a local rather than a

monitored alarm system. Coward recalled that his custom was to go to nearby

Ruby's Coffee Shop every morning just after 5:00 a.m.; he then traveled by car to

his office, arriving there between 5:44 a.m. and 6:00 a.m. Coward testified that he

carried the business proceeds in the trunk of his car and armed himself with a

loaded .38 Chief Special. Generally, no one else arrived at the office until well after

7:00 a.m.



               In the summer of 1990, Coward and Smith formed Holston View

Farms, Inc., for the purpose of acquiring land options. The defendant was hired to

acquire those options. The relationship ended about nine months later when

Coward learned that the defendant had stolen a large sum of money. Coward and

Smith hired attorney Herb Moncier to prosecute the defendant for theft, attended

each of the hearings, planned to testify had the case gone to trial, and were

adamantly opposed to the defendant receiving probation. Coward recalled that

defense attorney DePersio had offered a restitution in the sum of fifteen thousand

dollars, paid upon entry of the defendant's guilty plea plus five hundred dollars per

month. Coward and Smith received twelve thousand dollars from the initial


       1
         The Court of Criminal Appeals subsequently held that the state had reneged on the plea
agreement and remanded for sentencing. On remand, the defendant received two consecutive nine-
year sentences as a Ra nge II multiple offender.

                                               4
payment. Three thousand dollars was divided by two victims of a different theft

committed by the defendant. Coward remembered that both of those victims were

also prepared to testify against the defendant had there not been a guilty plea to the

theft charges.



               John Rollyson, a prison inmate serving a seventeen-year sentence for

conspiracy to commit first degree murder, testified that in 1993 he informed Charlie

Scott of the Tennessee Bureau of Investigation that the defendant had asked him to

have an unnamed person killed. Another TBI agent contacted Rollyson with a plan

to audiotape a discussion with the defendant.



               In their taped discussion, the defendant provided Rollyson with details

about the victim but did not reveal his motive for the killing; without naming the

victim, he described him as a heavy man who went to work at a coin laundry

business in Knoxville at a certain time every morning and stopped along the way to

eat breakfast at the same restaurant. The defendant said that the victim drove a

large older model car, carried a lot of money in his trunk, and kept a gun under the

front seat. He suggested that the victim would be alone in the office during the early

morning hours. The victim was to be robbed and killed, with the robbery proceeds

to be kept by the killer; if the proceeds fell short of ten thousand dollars, the

defendant agreed to pay the difference. The defendant told Rollyson that there was

a safe in the office and little security.



               After delivering the tape to prison officials, Rollyson agreed to set up a

meeting between the defendant and his uncle's girlfriend Joanne Kurth, who was to

communicate the plan to Rollyson's uncle. The uncle would perform the killing.




                                            5
              At trial, Rollyson testified that he suspected that the defendant was

trying to set a trap because the plan included a killing very similar to the one for

which Rollyson had been convicted. See State v. Gaylor, 862 S.W.2d 546 (Tenn.

Crim. App. 1992); State v. Hutchison, 898 S.W.2d 161 (Tenn. 1994). Rollyson

acknowledged that he had pled guilty and testified for the state against his co-

defendant in the trial of his earlier crime. He also admitted that he had directed the

defendant to fill out a visitation form for the Joanne Kurth meeting scheduled in

September of 1993.



              Joanne Schuller, a special undercover TBI agent, testified that she

visited the defendant in September of 1993 posing as Joanne Kurth. The purpose

of the visit was to arrange a murder contract. The agent, who recorded the

conversation, told the defendant that Rollyson had telephoned her. She

acknowledged that she was aware of the defendant's problem and his need for a

solution. In response, the defendant recited a hypothetical situation about a

prisoner who faced an important trial which could result in an acquittal if there were

no witnesses to testify against him. The defendant then described the victim, initially

without naming him, as one who owned coin laundry businesses in Knoxville, with

daily business proceeds of up to ten thousand dollars. He pointed out that the

victim would be alone during certain hours of the day and would have the cash in

the trunk of his car. The defendant told Agent Schuller that he would guarantee any

difference between the amount robbed from the victim and ten thousand dollars.

When the agent asked if they were moving from hypothetical to fact, the defendant

nodded in the affirmative but made no verbal response. Agent Schuller agreed to a

ten thousand dollar fee for the crime with a five hundred dollar advance payment.

The defendant committed to pay any shortage from the robbery through Rollyson




                                            6
and then identified the intended victim as Charlie Coward of Vend-A-Wash in

Knoxville.



              Agent Schuller testified that she was aware that Agent Tom

Carmouche, posing as a hit man named Tom Ross, had already spoken with the

defendant at the prison. She did not know that the defendant had contacted Agent

Jenkins about Ross' visit. Agent Schuller described the five hundred dollar advance

as "good faith money" to be paid before the killing. She acknowledged that the

defendant never made the initial payment.



              When defense counsel moved for an acquittal at the conclusion of the

state's proof, the trial court initially granted the motion as to the solicitation charge

because there was nothing to show that the contract was complete. Initially, the trial

judge ruled that the evidence was adequate to show that the defendant had

attempted to solicit the murder of Coward, but pointed out that the indictment

alleged a solicitation. After lengthy discussions, the court changed its ruling, holding

that the state's proof would sustain the offense of solicitation to commit first degree

murder.



              The defendant's father, David M. Garrison, testified that his son had

experienced financial difficulties for years. He acknowledged that he had paid the

fifteen thousand dollars in restitution for his son's Knox County thefts. He testified

that his son had not requested five hundred additional dollars which might have

been utilized as the advanced payment.



              In his trial testimony, the defendant confirmed his history of money

troubles and confessed to his prior convictions for passing bad checks, which


                                             7
included one felony and several misdemeanors. He admitted that he had pled guilty

to two counts of theft for which he initially received consecutive sentences of eight

and six years, later modified to concurrent terms. The defendant, who was serving

that sentence at the time of this charge, appealed on the ground that assistant

district attorney Blevins had breached the plea agreement by opposing probation. A

panel of this court sustained his argument and awarded a new sentencing hearing. 2

The defendant acknowledged his displeasure about the district attorney's office and

revealed that he often talked about his anger to other inmates.



                 The defendant testified that he spoke about his situation with Jerry

Johns, an inmate who worked in the prison library. Johns, he said, suggested that

his best alternative was a new trial and the absence of critical state witnesses.

While Johns' suggestion surprised and scared the defendant, he did not discontinue

the conversation with Johns until he learned that Johns had a relative who could be

hired to kill. While conceding that he went along, the defendant claimed he never

encouraged Johns to set up a meeting. He insisted that other inmates, including

Rollyson, made similar suggestions. The defendant asserted that he "played along"

by continually expressing dissatisfaction with Coward and those involved in his

prosecution.



                 The defendant recalled a visit from undercover TBI Agent Tom

Carmouche, who introduced himself as Tom Ross and who described himself as a

hitman. The defendant claimed that he rejected the offer made by "Ross" who, he

claimed, threatened him with harm if he repeated the content of their conversation.

The defendant testified that he informed a guard that his visitor had offered to kill



        2
         An app eal of that s entenc e is now u nder rev iew by a se parate p anel of this c ourt. State v.
Garrison, C.C.A. No. 03C01-960 1-CR-00050 (Tenn. Crim. App ., at Knoxville, app. pending).

                                                       8
someone for money. He recalled that the guard thought he was joking. The

defendant testified that he returned to his cell block and telephoned an attorney,

Steve Irving of Knoxville, to inform him of the incident. The defendant claimed that

he also reported the incident to Lt. Terry Bedwell, a shift officer at the prison.

Bedwell arranged a meeting with Internal Affairs Officer Greg DeLong, who told the

defendant that TBI Agent Jack Jenkins wanted to interview him.



              The defendant testified that he gave a statement to Agent Jenkins,

who asked that he try to get Ross to return to the prison. A few days later, the

defendant informed Lawrence Towe, a Knoxville businessman, about the

conversations.



              The defendant recalled that Rollyson had informed him of his prior

involvement in a contract killing, a fact he already knew. He stated that he knew

that Rollyson had testified for the state and that Rollyson's co-defendants had

received either death sentences or life terms as a result. The defendant expressed

his belief that Rollyson was attempting to extract money; he testified that he did not

think Rollyson's offer was serious. While Rollyson provided him with instructions on

where to send the five hundred dollars, the defendant confirmed that he did not

send the money.



              The defendant acknowledged his meeting with Joanne Kurth in

September of 1993. Following their conversation, he informed Officer Baker and

Officer Michael Holder about her visit and the discussion of contract killing. He

testified that he believed Kurth was trying to scam him for five hundred dollars and

claimed that he never asked his father to provide the advance necessary. The

defendant recalled a separate meeting with Agent Jenkins and Officer DeLong. He


                                            9
told Agent Jenkins that he had had another possible contact but he did not

specifically mention Joanne Kurth's name. The defendant insisted that he did not

intend any harm to Coward, Smith, Blevins, Moncier or either of his other two theft

victims.



              On cross-examination, the defendant did not deny making the

statements to Rollyson about Coward and his work habits. He admitted that he was

not working for the TBI on August 26, 1993, when this taped conversation with

Rollyson took place and that he did not specifically inform Agent Jenkins about

Rollyson. While acknowledging that he spoke with Johns about killing Coward,

Smith, and others, he insisted that Johns had approached him with the proposal

and, as a result of their conversation, "Tom Ross" had made his visit. The

defendant claimed that he told Agent Jenkins that there were several individuals

offering to perform the killings and explained that he did not specifically name

Rollyson or Kurth.



              Officer Michael Holder, testifying as a defense witness, recalled a

conversation with the defendant on or about September 22 or 23, 1993. They

discussed an event that occurred the previous Sunday in which the defendant

purportedly had a visitor who had offered to "make people disappear." Officer

Holder did not see the visitor.



              Lawrence Towe, a friend of the defendant, testified that the defendant

told him that he thought he was being set up because someone had approached

him about a killing. Towe recalled that he did not believe at the time that there was

any substance to the defendant's concern.




                                          10
              Thomas Marshall, who was serving a seventeen-year sentence for

aggravated rape at the time of these events, testified that he knew that several

inmates, including Rollyson and Johns, were trying to set up the defendant in an

effort to scam his money. He remembered that while there was talk of contract

killing, the defendant was not taking it seriously.



              John Baker, the unit officer for the cell block, recalled that the

defendant asked to see internal affairs about a visit he had from a stranger. A week

or two later, when Officer Baker inquired whether the visitor had returned, the

defendant first replied in the affirmative, and then said, "No, it was a woman this

time." He recalled the defendant saying the woman offered to make a hit. Officer

Baker testified that he did not believe the defendant and did not report the

conversation to anyone.



              On redirect by the state, Agent Jenkins testified that the defendant was

not working as a TBI informant, although he seemed to believe that he was. Agent

Jenkins testified that before the arrest, the defendant made no mention of Joanne

Kurth or anyone else other than Johns and that Johns and Rollyson were both

working for TBI at the time. He stated that he had visited twice with the defendant to

keep up the "ruse" and to give the defendant an opportunity to renounce the

solicitation. Agent Jenkins acknowledged that Johns volunteered to work for the TBI

and wanted something in return. He conceded that Rollyson also volunteered to

act on behalf of the TBI. He testified that when the defendant offered to help the

TBI, he had at first tried to dissuade him. When he was unable to do so, Jenkins

testified that he acted as if he accepted the defendant's help.




                                           11
                                            I

              The defendant first challenges the sufficiency of the evidence. On

appeal, of course, the state is entitled to the strongest legitimate view of the

evidence and all reasonable inferences which might be drawn therefrom. State v.

Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The credibility of the witnesses, the

weight to be given their testimony, and the reconciliation of conflicts in the proof are

matters entrusted to the jury as triers of fact. Byrge v. State, 575 S.W.2d 292, 295

(Tenn. Crim. App. 1978). When the sufficiency of the evidence is challenged, the

relevant question is whether, after reviewing the evidence in the light most favorable

to the state, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. State v. Williams, 657 S.W.2d 405, 410 (Tenn.

1983); Tenn. R. App. P. 13(e).



              At the time of the offense, the crime of solicitation was defined as

follows:

              (a) Whoever, by means of oral, written or electronic
              communication, directly or through another, intentionally
              commands, requests or hires another to commit a
              criminal offense ... with the intent that the criminal
              offense be committed, is guilty of the offense of
              solicitation.

Tenn. Code Ann. § 39-12-102. In State v. Lee, 618 S.W.2d 320, 324 (Tenn. Crim.

App. 1981), this court determined that the elements of solicitation consist of (1) the

intent that a criminal offense be committed; and (2) a "willful communication of ...

that intent to another in the form of a solicitation, request, command or hiring." The

Sentencing Commission Comments provide that the "defendant must intentionally

try to enlist another in criminal activity and must intend that the offense be

committed." The legislative intent is to punish those who instigate group criminal

activity.



                                           12
              Here, of course, the defendant was charged with solicitation of first

degree murder. At the time of this offense, first degree murder was defined as "[a]n

intentional, premeditated and deliberate killing of another...." Tenn. Code Ann. § 39-

13-202(a) (Supp. 1993). "Intentional" is the culpable mental state which "refers to a

person who acts intentionally with respect to the nature of the conduct or to a result

of the conduct when it is the person's conscious objective or desire to engage in the

conduct or cause the result." Tenn. Code Ann. § 39-11-302(a). Premeditation is a

previously formed design or intent to kill. State v. West, 844 S.W.2d 144, 147

(Tenn. 1992). Deliberation was defined at the time as cool purpose, when a killing is

other than one made in a momentary state of passion. Id.



              In our view, the state's evidence, accredited by the jury, is sufficient to

support solicitation to commit intentional, premeditated and deliberate killing. Taken

in a light most favorable to the state, the taped conversation between Agent Schuller

and the defendant established an intentional communication in the form of a request

to commit the murder of the victim Coward. The state's proof indicated the

defendant’s previously formed design to kill, an intent to cause the death of the

victim, and the defendant's cool purpose. By accrediting that evidence, a rational

jury could have found the defendant guilty beyond a reasonable doubt.



                                            II

              At his motion for new trial, the defendant contended that his trial

counsel was ineffective because he conducted "virtually no investigation," failed to

pursue discovery from the state, failed to file notice of an affirmative defense, failed

to maintain communication with the defendant, failed to review the state's evidence

with the defendant prior to trial, failed to interview witnesses, failed to keep

scheduled appointments, and was generally unprepared to proceed on the day of


                                            13
trial. The defendant argues that these shortcomings, partly attributable to trial

counsel's struggle with alcohol3 and depression, deprived the defendant of his right

to effective counsel under the Fifth and Sixth Amendments of the United States

Constitution and Article I, section 9 of the Tennessee Constitution. The defendant

argues trial counsel's representation fell below the standards set forth in Strickland

v. Washington, 466 U.S. 668 (1984), and the ABA Standards of Criminal Justice.

The state asserts that the performance of trial counsel was not deficient and even if

it was, that the defendant has failed to show prejudice.



                    Represented by new counsel at the hearing on the motion for new trial,

the defendant offered proof of his trial counsel's ineffectiveness through letters, the

transcript of the motion to continue the trial, and the testimony of his trial counsel.

While the defendant did not testify at the hearing, he submitted an affidavit in

support of his motion for new trial. The affidavit was not included in this record.



                    A lawyer in trial counsel's firm wrote a letter to the defendant one

month before trial which began:

                    Dear Mr. Garrison:
                             I am sorry to have to be writing this letter to you; I
                    really thought Mr. DePersio would be able to handle your
                    case in Bledsoe County.
                             He was out of the office for about a month
                    suffering from depression and returned several weeks
                    ago and seemed to be doing well. Last week he suffered
                    another bout of depression and is out of the office again.
                    For this reason, I would recommend that you obtain other
                    counsel for the Bledsoe case. If you will notify us of your
                    new counsel, we will send the pertinent portions of Tom's
                    file....

The defendant responded as follows:




         3
             There is no evidence in the record to indicate that trial counsel was intoxicated during the
trial.

                                                       14
              ...You and [] have been my only sources of information
              and unfortunately you have been hindered by Tom’s lack
              of action. I appreciate your help. While I wish Tom only
              the best, I am certainly disappointed that he has become
              so ineffective. ... Nor am I happy to find that the lawyer
              upon whom I have relied for representation is suddenly
              mentally incapacitated some thirty (30) days prior to
              trial....



              DePersio remained as trial counsel and argued for a continuance on

the morning of trial:

              Mr. DePersio: Now then, I very promptly and very early
              on in the case filed a motion ... a request for discovery ...
              and I signed it on November 9, of 1993 .... In response to
              that, I was provided a copy of a transcript of a
              conversation between [the defendant] and an undercover
              TBI agent by the name of Schuller, who was going under
              the name of Kurth, or something to that effect, and that
              was all that I was provided.
                             ... I had assumed, and it turns out correctly,
              that there had been a number of recorded conversations,
              not only involving [the defendant], but involving other
              inmates with the TBI agent.
                             Now, those conversations, the two other
              inmates are ... Jerry Johns and ... John Rollyson ....
                             ... [t]he 5th of May, [1995,] I had a
              conversation with [District Attorney General] Pope, ... he
              advised me that Mr. Jenkins had finally provided the
              information and that ... I could come down ... to review
              the information. ... It turns out Thursday I had a jury trial.
              So May 10 was when was available. ... [I] met with Mr.
              Pope ... and reviewed the information.
                             Now, there were a number of cassette
              tapes, six to eight tapes, and admittedly, I listened to one
              and said, you know, I'm not going to listen to the others,
              to see if they would be consistent with the transcriptions,
              and I don't know if that's the same manila envelope I
              looked at, but on the outside of the envelope that had the
              tapes, had highlighted in red which tapes were
              transcribed. None of the highlights, as I recall, included
              any conversations other than the Schuller conversation,
              which I already had, that involved [the defendant]....
                             So I scanned the stuff coming back in the
              car from Dayton, but really did not have a great deal of
              time, because I had the jury trial Thursday ... on Friday
              the 12th [of May, 1995,] ... was when I first realized that
              there were two significant recorded and transcribed
              conversations involving [the defendant] and the inmates
              ... Johns ... and ... Rollyson.


                                           15
                              ... [T]he conversations of [the defendant]
              were vitally important, and I should have had those a real
              long time ago.
                              Now, what it comes down to then is Friday,
              our strategy basically has changed somewhat in that now
              we're confronted with this information, and we have to
              deal with it somehow or another. Now, I had made
              arrangements to visit with [the defendant] on Saturday,
              but I was unable to do that as a result of my office
              schedule. And then I did go down later yesterday
              afternoon, but it was Mother's Day and it was also my
              son's birthday. By the time I was able to get there, I only
              had enough time to leave the statements with the prison
              authorities to deliver to [the defendant] for him to have
              the opportunity to review just last night. So he and I
              haven't even discussed them....
                              ... You know, I don't see that he could ... be
              competently represented, this information just coming to
              me in such a short time prior to trial, or that he could be
              effectively represented, not having the ability to prepare
              regarding those statements.
                                             ***
              General Pope: ... I believe back in December of '94, I
              gave him discovery and told him that he could come and
              look at my files at any time.... I said, you know, I've still
              got this stuff here, you’re welcome to come see it, and he
              said, ["]Fine, I'll come see it in January,["] and Mr.
              DePersio didn’t come in January. And then I contacted
              him before this trial again [to ask] if he was going to
              come see it and he said yes, and that's when he came....



              Trial counsel admitted being asked by the defendant whether he was

prepared to try the case. While revealing that he had replied in the affirmative, trial

counsel testified at the hearing on the motion for new trial that he had not fulfilled his

personal standards for representation. The following exchange occurred at the

hearing:

              The Court: ... [Y]ou know how much time you spent on
              this case .... I want to know ... do you believe, looking
              back on your mental condition leading up to this trial and
              way that the trial ultimately got to the point of being
              handled ... looking at the preparation, do you think ... you
              provided within a reasonable degree of professional care,
              that you held up to your duty ... to prepare an adequate
              defense?
              Trial Counsel: ... I believe [my] efforts ... met that
              requirement, but ... it was not something that I was
              particularly pleased with as far as, you know, myself....

                                           16
              The Court: So you'll admit ... you don't think you met your
              own [personal] standards in this case?
              Trial Counsel: No, I don't.



              Trial counsel also testified that he had practiced law for eighteen years

and had conducted more than one hundred fifty jury trials on charges ranging from

misdemeanors to murder. He had previously represented the defendant for the

Knox County thefts. He recalled that for this solicitation charge, he had first

contacted the defendant after he was indicted by the grand jury in mid-October of

1993 and, during the twenty months until trial, had met with the defendant on only

four occasions for no more than six hours. He acknowledged scheduling but failing

to attend sixteen or more other appointments with the defendant, explaining that he

did not feel like traveling or he did not feel like a meeting. Trial counsel conceded

that he was suffering from depression and alcohol problems and, in the months prior

to trial, had been arrested for DUI and had lost his driving privileges. Trial counsel

kept no time records and had no idea how much time he had spent on this case.



              Trial counsel testified that the defendant was genuinely concerned

about whether there had been an adequate investigation. He acknowledged that in

April of 1995 he saw a psychiatrist, received a prescription, and was using an anti-

depressant during the defendant's trial.



              Trial counsel remembered that most of his preparation occurred

between May 10 and May 15, 1995. He described his strategy at trial as an attempt

to convince the jury that the defendant was simply "playing along" with the killing for

hire scheme. He testified that he did not intend to put on evidence of entrapment or

renunciation of the solicitation because he did not think there was evidence of

either; he did, however, concede that he requested an instruction on renunciation to


                                           17
"cover bases." Trial counsel explained, "I didn't see entrapment as working,

because [the defendant] is the one offering the money.... Renunciation seemed

senseless, because there was no proof of that."



              Trial counsel stated that he was satisfied with the number and content

of his meetings with the defendant. He could not recall any favorable witnesses that

he failed to utilize and did not think it essential to discuss the content of the tapes of

conversations with the defendant prior to trial even though the defendant would

likely have to explain the contents if he chose to testify at trial. Trial counsel

acknowledged that he had an opportunity to review these statements with the

defendant between the first and second days of the trial but did not.



              Trial counsel remembered that he asked for a continuance on the

morning of trial but he could not recall why:

              You know, I discuss in there that my strategy has
              changed and I don't know if that was, I can't honestly say
              whether or not that's kind of huffing sort of like a used car
              salesman.... [The defendant] asked me if I was ready to
              go to trial and ... I sensed some discomfort...."

He revealed that he was provided with transcripts on May 10, 1995, five days before

the trial, and that he left them at the prison for the defendant on the night before

trial. During argument for a continuance, trial counsel had said, "I haven't even

discussed [the transcripts] with him. ... [H]e and I haven't discussed it at all."



              At the evidentiary hearing, trial counsel described his statement in

support of the continuance as "huffing, something that is neither honest nor

dishonest.... [I]t seemed like a reasonable explanation to approach the Court ...

saying, look we just got this information.... [I]f there was a strategy change it would

have been a slight strategy change, but a strategy change nonetheless...." Of the


                                            18
tapes and transcripts, trial counsel stated, "they were not significant. They were

significant in the context of the requests for a continuance, so yes, they were

significant, but as it related to the trial of the matter itself on the merits, they were

not significant in the way I looked at the case. I might have looked at the case

wrong." Trial counsel admitted that he never reviewed the original tape recordings

in their entirety to verify the authenticity of the transcripts.



               Trial counsel testified that he was unaware that the defendant had

unsuccessfully attempted to make contact by telephoning his office on fifty-nine

occasions in October of 1993. He acknowledged that he did not spend a significant

amount of time counseling the defendant during the trial. While asserting that the

defendant never sought his withdrawal as counsel, trial counsel concluded that the

defendant did inquire as to his readiness for trial. Trial counsel testified that he

never had any reason to question or investigate the defendant's mental stability or

competency. He acknowledged that he still took an anti-depressant drug and

continued to practice law.



               The trial court denied the defendant's motion for a new trial holding in

part as follows:

               This Court finds the representation of Thomas DePersio,
               while not meeting the highest standards with regard to
               pre-trial communication and preparation, did not deny the
               Defendant a fair trial and that there was full airing of the
               relevant facts and a full confrontation with State
               witnesses, upon which the jury in this case could and did
               make a fair and impartial decision.... [I]t is not shown that
               any shortcomings of counsel, while regrettable, actually
               resulted in a failure to present any particular witness or
               defense which deprived this Defendant of a fair trial.



               In order to establish that his counsel was ineffective, the defendant

must show that the advice given or services rendered were not within the range of

                                             19
competence of attorneys in criminal cases. Baxter v. Rose, 523 S.W.2d 930 (Tenn.

1975). He must also establish that but for his counsel's deficient performance, the

results of the trial would have been different. Strickland v. Washington, 466 U.S.

668, 104 S. Ct. 2052 (1984).



              The burden is on the defendant to show that the evidence

preponderates against the findings of the trial judge who, in this instance, found in

favor of the state. State v. Zimmerman, 823 S.W.2d 220, 224 (Tenn. Crim. App.

1991); Clenny v. State, 576 S.W.2d 12 (Tenn. Crim. App. 1978). The findings in

the trial court on questions of fact may not be reversed on appeal unless the

evidence preponderates otherwise. Zimmerman, 823 S.W.2d at 224; Graves v.

State, 512 S.W.2d 603 (Tenn. Crim. App. 1973).



              In Strickland, the court described the burden of proof as follows:

              First, the defendant must show that counsel's
              performance was deficient. This requires showing that
              counsel made errors so serious that counsel was not
              functioning as the "counsel" guaranteed the defendant by
              the Sixth Amendment. Second, the defendant must
              show that the deficient performance prejudiced the
              defense. This requires showing that counsel's errors
              were so serious as to deprive the defendant of a fair trial,
              a trial whose result is reliable. Unless a defendant
              makes both showings, it cannot be said that the
              conviction or ... sentence resulted from a breakdown in
              the adversary process that renders the result unreliable.

466 U.S. at 687, 104 S. Ct. at 2064.



              To establish prejudice, the evidence stemming from failure to prepare

a sound defense or present witnesses must be significant, but it does not

necessarily follow that the trial should have otherwise resulted in an acquittal. Id. at

2071; see Nealy v. Cabana, 764 F.2d 1173 (5th Cir. 1985); Code v. Montgomery,



                                           20
799 F.2d 1481 (11th Cir. 1986). In Hellard v. State, 629 S.W.2d 4 (Tenn. 1982), our

supreme court made the following pronouncements:

             Although ... we adopted a higher standard of
             competence for the legal representation required in
             criminal cases, we did not require perfect representation.
             Moreover, the defense attorney's representation, when
             questioned, is not to be measured by "20-20 hindsight."
                                           ***
             It cannot be said that incompetent representation has
             occurred merely because other lawyers, judging from
             hindsight, could have made a better choice of tactics....
             [W]e know that a criminal trial is a very dramatic, vibrant
             and tense contest involving many variables and that
             counsel must make quick and difficult decisions
             respecting strategy and tactics which appear proper at
             the time but which, later, may appear to others, or even
             to the trial lawyer himself, to have been ill-considered.

Id. at 9-10. In Hellard, our supreme court adopted the rationale of United States v.

DeCoster, 487 F.2d 1197, 1201 (D.C.Cir. 1973):

             This court does not sit to second guess strategic and
             tactical choices made by trial counsel. However, when
             counsel's choices are uninformed because of inadequate
             preparation, a defendant is denied the effective
             assistance of counsel.

The Standards for Criminal Justice describe the duty to investigate as follows:

                    Defense counsel should conduct a prompt
             investigation of the circumstances of the case and
             explore all avenues leading to facts relevant to the merits
             of the case and the penalty in the event of conviction.
             The investigation should include efforts to secure
             information in the possession of the prosecution and law
             enforcement authorities....

ABA Standards for Criminal Justice, 4-4.1(a) (3d ed. 1993). Comments to this

section provide as follows:

                    Facts form the basis of effective representation.
             Effective representation consists of much more than the
             advocate's courtroom function per se. Indeed, adequate
             investigation may avert the need for courtroom
             confrontation. Considerable ingenuity may be required to
             locate [witnesses] .... The resources of scientific
             laboratories may be required .... Neglect of any of these
             steps may preclude the presentation of an effective
             defense.


                                         21
                       The prosecutor and law enforcement agencies are
              important sources of information often needed by the
              defense lawyer.... Defense counsel should urge the
              prosecutor to disclose facts even though defense
              counsel must then proceed to verify them.
                                             ***
                       Effective investigation by the lawyer has an
              important bearing on competent representation at trial,
              for without adequate investigation the lawyer is not in a
              position to make the best use of such mechanisms as
              cross-examination or impeachment of adverse witnesses
              at trial .... The effectiveness of advocacy is not to be
              measured solely by what the lawyer does at the trial;
              without careful preparation, the lawyer cannot fulfill the
              advocate's role....

Commentary, ABA Standards for Criminal Justice 4-4.1 (emphasis added).



              In our view, the performance of trial counsel was deficient by his failure

to adequately investigate portions of the proof and maintain communication with his

client. The kind and quality of representation afforded the defendant prior to trial do

no honor to the bench, the bar, or the criminal justice system. Thus, the question

becomes whether the defendant was prejudiced by these deficiencies:

              A convicted defendant making a claim of ineffective
              assistance must identify the acts or omissions of counsel
              that are alleged not to have been the result of reasonable
              professional judgment. The court must then determine
              whether, in light of all the circumstances, the identified
              acts or omissions were outside the wide range of
              professionally competent assistance. In making that
              determination, the court should keep in mind that
              counsel's function, as elaborated in prevailing
              professional norms, is to make the adversarial testing
              process work in the particular case.

Strickland, 466 U.S. at 690, 104 S. Ct. at 2066.



              There must be a reasonable probability that but for counsel's

unprofessional error, "the result of the proceeding would have been different," not

that it necessarily would have been different. Id. at 693, 104 S. Ct. at 2068. The

probable result need not be an acquittal. A reasonable probability of being found


                                          22
guilty of a lesser charge, or a shorter sentence, satisfies the second prong in

Strickland. See Zimmerman, 823 S.W.2d at 225 (citing Chambers v. Armontrout,

907 F.2d 825, 832 (8th Cir. 1990)).



              While trial counsel was ineffective because he performed "virtually no

investigation," the defendant in our view has been unable to demonstrate how more

extensive investigation of the facts would have benefitted the defense theory at trial.

Certainly, the defendant has been unable to present new witnesses that would have

been helpful to his defense theory. In that regard, the evidence does not

preponderate against the findings of the trial judge. Moreover, the defendant has

not established that knowledge of the tapes, if discovered earlier, or a more

intensive review of the content would have changed the result of his trial. The

defendant has not established that his trial would have been different had trial

counsel promptly traveled to Dayton in December of 1994 to retrieve the evidence of

taped conversations between the defendant and inmates Rollyson and Johns.

Rollyson testified at trial and was subjected to a probing cross examination. Johns

was not called as a witness. The tape recorded conversations at issue were never

entered into evidence. Thus, the defendant was not actually prejudiced by trial

counsel's lack of diligence in timely reviewing the content of the tapes or by his

failure to timely and adequately prepare the defendant to testify about their content.



              Trial counsel failed to file notice of affirmative defenses of entrapment

or renunciation of his solicitation. Instead, his strategy was to contest the culpability

of his client; he asserted that the defendant lacked the requisite mens rea for

solicitation in that he did not intend for anyone to be killed and did not consummate

his bargain by payment of the "advance money." At the new trial hearing, trial




                                           23
counsel was questioned about the impact late discovery had on his defense

strategy:

              Appellate counsel: Isn't it true that the Rollyson's
              transcript was important, because Rollyson was the first
              person that talked to [the defendant] and after Rollyson
              you had the TBI undercover agents? So evaluating an
              entrapment defense or assessing other avenues to
              proceed, Rollyson was pretty important, correct?
              Trial counsel: I didn't see an entrapment defense there.
              Appellate counsel: Well, and you testified during direct
              that your strategy was, we did it. Isn't it true in court that
              you asked the judge for a renunciation instruction?
              Trial counsel: I don't recall and I don't deny that. That
              sounds accurate.
              Appellate counsel: And isn't it true that you never filed a
              notice, that you were using affirmative defense of
              renunciation that's required?
              Trial counsel: I don't recall. That sounds accurate.
              Appellate counsel: Do you think if you had looked at this
              information a little sooner that you might have talked to
              [the defendant] and listened to the tapes and you may
              have filed a notice of renunciation instead of bringing it
              up during the middle of trial?
              Trial counsel: No. I don't know. I don't think so, because
              the renunciation, in effect, was contrary to our strategy,
              because how could you renounce something that you
              had never voluntarily entered into?

In hindsight, the entrapment defense or one of renunciation might appear to be a

plausible defense theory. Yet the proof at the motion for new trial did not establish

to the satisfaction of the trial judge a reasonable probability that an entrapment or

renunciation defense would have changed the result of trial. There has been no

offer of proof as to what facts would support an entrapment defense and the

defendant's own testimony belies a claim of renunciation. Thus, despite our

conclusion that trial counsel was deficient by his performance, the evidence offered

at the hearing on the motion for new trial simply does not preponderate against the

findings made by the trial court that no prejudice resulted.



              The letter from trial counsel's law partner advising the defendant to

retain other counsel is troubling. The state points out that trial counsel returned to


                                           24
the office days after that letter was written and, therefore, had adequate time to

prepare for trial. Trial counsel's explanation that he was merely “huffing” at the time

of the continuance request because he thought the defendant was uncomfortable

and wanted a delay is also of concern. The prolonged absence of trial counsel from

his work due to depression or excessive alcohol use would warrant circumspection.

Again, however, the defendant has been unable to establish how trial counsel's

absence from his office adversely affected the results of his trial.



                                           III

              Next, the defendant argues that his trial counsel was ineffective

because he failed to communicate a plea offer to the defendant prior to trial. The

state contends that the defendant would not have accepted the offer anyway; thus,

there was no prejudice to the defendant.



              An attorney is required to promptly communicate a plea offer to a

client. See State v. Rubio, 746 S.W.2d 732, 736 (Tenn. Crim. App. 1987). The

ABA Standards for Criminal Justice advise attorneys to communicate plea offers

promptly and fully:

                     (a) Defense counsel should keep the accused
              advised of developments arising out of plea discussions
              conducted with the prosecutor.
                     (b) Defense counsel should promptly
              communicate and explain to the accused all significant
              plea proposals made by the prosecutor.

ABA Standards for Criminal Justice 4-6.2. The Commentary makes the following

emphasis:

              [T]he lawyer has the duty to communicate fully to the
              client the substance of [plea] discussions.... [T]he client
              should be given sufficient information to participate
              intelligently in the decision whether to accept or reject a
              plea proposal. It is important that the accused be
              informed both of the existence and the content of
              proposals made by the prosecutor; the accused, not the

                                           25
                lawyer, has the right to decide whether to accept or reject
                a prosecution proposal, even when the proposal is one
                that the lawyer would not approve. If the accused's
                choice on the question of a guilty plea is to be an
                informed one, the accused must act with full awareness
                of the alternatives, including any that arise from
                proposals made by the prosecutor.



                Prior to trial, trial counsel had approached the District Attorney to ask if

there was any possibility of a settlement. The state responded with an offer of

Range I, ten years, consecutive to the Knox County sentences for theft. At the new

trial hearing trial counsel testified, "We weren't inclined to accept it ... our feelings

were we needed to come out clean on this for Knox County."4 He recalled that the

defendant had told him he could not enter a plea agreement and, in consequence,

he never communicated the offer to the defendant prior to trial. During jury

deliberations or sometime after conclusion of the trial, trial counsel informed the

defendant of the plea offer; his recollection of the conversation was that the

defendant said he would not have accepted the proposal but did recognize the

failure in communication as a possible basis for a new trial. Trial counsel signed an

affidavit containing the following assertion:

                        Shortly before trial of this cause, I spoke with
                Assistant District Attorney Pope[] concerning a potential
                plea agreement in this case. Assistant District Attorney
                Pope communicated to me a plea offer of 10 years
                Range I, standard, if Mr. Garrison pled to all counts of
                the indictment.
                        Although I met with Mr. Garrison prior to the trial of
                this cause, I never related to him the offer given to me by
                Assistant District Attorney Pope.
                        Mr. Garrison never learned of the State's offer
                until after the trial of the matter had been concluded.




        4
          In theory, an acquittal in this case and an enforcement of the original plea agreement in the
Knox C ounty theft c ases c ould hav e resulted in probation for the de fendan t. See State v. Garrison,
No. 03C01-9305-CR-00169 (Tenn. Crim. App., at Knoxville, Jan. 10, 1995) (reversing and remanding
for rese ntencing ), app. pending, State v. Garrison, No. 03C01-9601-CR-00050 (Tenn. Crim. App., at
Knoxv ille, no date).

                                                   26
              Trial counsel testified that he did not believe he had a professional

duty to inform the defendant of the plea offer. He conceded, however, that clients

often changed their minds on guilty pleas and acknowledged having reached an

agreement through negotiation even when the first offer was unacceptable. He

recalled that, in this instance, the District Attorney made it clear that this was a take

it or leave it offer subject to no further negotiations. Ultimately, the defendant

received a sixteen-year sentence, six years more than the state's pretrial offer.



               In its denial of the motion for a new trial, the trial court made the

following observations:

                      With regard to the failure to communicate the
              State's plea offer, this Court finds that the Defendant had
              communicated to his attorney early on and throughout
              his discussions that he would not negotiate a plea. The
              Court would further note that this particular Defendant
              was quite familiar with the plea bargaining process,
              having entered into many pleas over the preceding
              decade, including four felony pleas.... It should be noted
              that there is no reason to believe nor proof presented
              that this Defendant would have accepted the ten (10)
              year sentence offered by the State a few days before
              trial. The very fact that Defendant did not even inquire
              about a possible plea offer until after the trial was in the
              hands of the jury, given this Defendant's familiarity with
              the system, is a telling point for this Court.



              The question for this court is whether counsel's failure to communicate

a plea offer prior to trial qualified as ineffective assistance even though the

defendant had earlier instructed that he would not enter a plea agreement.



              In Harris v. State, 875 S.W.2d 662, 665 (Tenn. 1994), the supreme

court ruled that trial counsel's failure to communicate a plea bargain offer to the

defendant prior to trial qualified as ineffective assistance of counsel. In that case,

defense counsel representing a client charged with assault with intent to commit


                                           27
murder received an offer from the state for a Range I sentence of five years with no

probation or community corrections alternatives. Id. at 663. The defendant

proceeded to trial with no knowledge of the plea offer. Id. He was tried, found

guilty, and sentenced to thirty-five years as a Range II offender. Id. The supreme

court remanded the case with instructions that the state reinstate its original plea

offer for good faith negotiations. Id. at 667. If the parties failed to reach an

agreement, or if the trial judge would not approve it, the defendant would receive a

new trial. Id.



                 The state seeks to distinguish Harris because the defendant here

instructed his counsel that he would not agree to enter a plea of guilt. The state

also points out that in Harris, the offer was thirty years less than the actual sentence;

here, the offer and the sentence differ by only six years.



                 In Harris, our supreme court found ineffective assistance of counsel

where there was a complete breakdown in communication between counsel and

client:

                 This standard of proving prejudice requires only a
                 showing of 'a reasonable probability ... sufficient to
                 undermine confidence in the outcome.' There is no
                 doubt that the prejudice suffered by defendant was the
                 direct result of failure on the part of defense counsel to
                 discuss the plea bargain offer with his client and his
                 failure to respond timely to the State's offer.

Id. at 665. According to the court, the record in Harris demonstrated both

incompetence and prejudice. Id. The trial judge observed, "There is no question

that the defendant was denied the opportunity of accepting or rejecting the plea and

that there is a great chasm or gap in the sentence of five (5) years in the plea offer

and the thirty-five (35) years imposed by the Court." Id. at 664. Harris had argued

that failure to communicate the plea offer was deficient representation and that the


                                              28
disparity in the two sentences was manifestly prejudicial. Our supreme court did

not, however, expressly address how Harris had satisfied the prejudice prong

required under the Strickland rule. See State v. Lester D. Herron, C.C.A. No.

03C01-9109-CR-00284, slip op. at 11 (Tenn. Crim. App., at Knoxville, Mar. 10,

1992) (holding failure of counsel to preserve defendant's right to appellate review

did not require showing of prejudice before a delayed appeal could be granted). Nor

did the court base its conclusion on any assertion by the petitioner that he would

have accepted the plea offer had he known about it. Harris, 875 S.W.2d at 665; cf.

Turner v. Tennessee, 858 F.2d 1201,1206 (6th Cir. 1988) (holding the defendant

must prove that but for counsel's error, there is a reasonable probability he would

have accepted the guilty plea offer). In fact, the record established that Harris had

already rejected an offer of a Range I, nine-year sentence. Harris, 875 S.W.2d at

664.



              Moreover, a plea agreement is not enforceable until approved by the

trial court. Id. at 666. In Harris, the post-conviction trial judge clearly stated on the

record that he would not have approved a five-year sentence due to the "aggravated

facts" of the case. Id. at 664. Nonetheless, our supreme court reversed the

conviction and remanded the cause with instructions that the state reinstate its

original guilty plea offer and otherwise negotiate in good faith. If an agreement

could not be reached by the parties and then approved by the trial judge, the case

would proceed to trial. Id. at 665, 667.



              In our view, Harris controls. Trial counsel's failure to communicate the

plea offer to the defendant requires a grant of relief despite the trial court's

conclusion, based upon trial counsel's testimony, that the defendant would not likely

have accepted the offer anyway. The state must reinstate its original guilty plea


                                            29
offer and negotiate in good faith. Should the parties fail to reach a plea agreement

or should the trial court refuse to approve it, there shall be a new trial.



                                            IV

              The defendant makes a general challenge to the constitutionality of

the solicitation statute and also argues that it was unconstitutionally applied by the

trial court in the instructions to the jury. The defendant also complains that the

statute in question is vague and overbroad. The state disagrees.



              Initially, trial courts are charged with upholding the constitutionality of

statutes where possible. Dykes v. Hamilton County, 191 S.W.2d 155, 159 (Tenn.

1945); State v. Joyner, 759 S.W.2d 422, 425 (Tenn. Crim. App. 1987). The

constitutional test for vagueness is whether a statute's prohibitions are not clearly

defined and thus are susceptible to different interpretations as to what conduct the

statute actually proscribes. State v. Forbes, 918 S.W.2d 431, 447-48 (Tenn. Crim.

App. 1995); see Grayned v. City of Rockford, 408 U.S. 104, 108, 92 S. Ct. 2294,

2298 (1972); Baggett v. Bullitt, 377 U.S. 360, 367, 84 S. Ct. 1316, 1320 (1964). In

contrast, the constitutional test for overbreadth is whether the statute's language

overreaches unlawful conduct and encompasses activity that is constitutionally

protected. Forbes, 918 S.W.2d at 448; Grayned, 408 U.S. at 114-15, 92 S. Ct. at

2302-03. Under our principles of due process, an overbroad or vague statute is

vulnerable to a constitutional challenge because it (1) fails to provide fair notice that

certain activities are unlawful; and (2) fails to establish reasonably clear guidelines

for law enforcement officials and courts, which in turn invites arbitrary and

discriminatory enforcement. Forbes, 918 S.W.2d 448; see Rose v. Locke, 423 U.S.

48, 49-50, 96 S. Ct. 243, 243-44 (1975); Smith v. Goguen, 415 U.S. 566, 572-73, 94

S. Ct. 1242, 1246-47 (1974).


                                            30
              The statute challenged by the defendant provides as follows:

                      (a) Whoever, by means of oral, written or
              electronic communication, directly or through another,
              intentionally commands, requests or hires another to
              commit a criminal offense, or attempts to command,
              request or hire another to commit a criminal offense, with
              the intent that the criminal offense be committed, is guilty
              of the offense of solicitation.
                      (b) It is no defense that the solicitation was
              unsuccessful and the offense solicited was not
              committed....

Tenn. Code Ann. § 39-12-102.



              A statute is not unconstitutionally vague where the "meaning of the

statutory provision is clear and unambiguous [and a]ny person of ordinary

intelligence would have no difficulty in discerning the proscribed activity." State v.

Ash, 729 S.W.2d 275, 280 (Tenn. Crim. App. 1986); see United States v. Harriss,

347 U.S. 612, 617, 74 S. Ct. 808, 812 (1954); Giaccio v. Pennsylvania, 382 U.S.

399, 402-403, 86 S. Ct. 518, 520-521 (1966). To establish that a statute is

overbroad, one must demonstrate from the "text of the law and actual fact that there

are a substantial number of instances where the law cannot be applied

constitutionally." State v. Lyons, 802 S.W.2d 590, 593 (Tenn. 1990); New York

State Club Ass'n v. City of New York, 487 U.S. 1, 108 S. Ct. 2225, 2234 (1988)

(citing Broadrick v. Oklahoma, 413 U.S. 601, 93 S. Ct. 2908 (1973)).



              In our view, the statute is neither vague nor overbroad. Initially, the

terms are clear and unambiguous, provide reasonable notice of what conduct is

prohibited, and satisfy the requirements of due process. Secondly, we reject the

defendant's claim that "[t]he mental gymnastics are endless if on[e] tries to define an

'attempted solicitation' which is apparently two steps removed from the underlying

substantive offense which never happened." Because the defendant is not charged

with attempted solicitation, he has no standing to challenge that portion of the

                                           31
statute. "[A] person has no standing to contest the constitutionality of a statutory

provision unless the provision[] he claims to be deficient has been used to deprive

him of his rights." State v. Purkey, 689 S.W.2d 196, 201 (Tenn. Crim. App. 1984);

State v. Vanzant, 659 S.W.2d 816 (Tenn. Crim. App. 1983); State v. Pritchett, 621

S.W.2d 127 (Tenn. 1981). Moreover, the defendant has failed to provide examples

of law and fact that demonstrate how the statute infringes on lawful, constitutionally

protected activity.



                Finally, the defendant alleges that the statute is unconstitutional as

applied because the trial court revised its language in providing the jury instructions

in an effort to resolve what it perceived to be an ambiguity. The state points out that

the statute merely provides various alternative methods of accomplishing solicitation

and that the court simply tailored its instruction to more closely coincide with the

indictment. The indictment provides as follows:

                [The defendant] on the ___ day of September, 1993, in
                Bledsoe County ... did unlawfully, intentionally, and by
                means of oral communication request and solicit one
                Joanne Schuller to commit the criminal offense of First
                Degree Murder on the person of Charles Coward with the
                intent on the part of the said [defendant] that the said
                offense of First Degree Murder so requested and
                solicited be committed ....

The trial judge charged the jury, in pertinent part, as to the essential elements of

solicitation:

                         That the Defendant by means of oral, written, or
                electronic communications directly or through another,
                requested another to commit the offense of first degree
                murder of Charles Coward with the intent that the offense
                of first degree murder be committed.

A person is guilty of solicitation "who[], by means of oral written or electronic

communication, directly or through another, intentionally commands, requests or

hires another to commit a criminal offense, or attempts to command, request or hire

another to commit a criminal offense, with the intent that the criminal offense be

                                            32
committed ...." Tenn. Code Ann. § 39-12-102(a) (emphasis added). The offense of

solicitation requires "(1) the intent that a criminal offense be committed; and (2) the

willful communication of ... that intent to another in the form of a solicitation, request,

command, or hiring." Lee, 618 S.W.2d at 324 (emphasis added).5 By comparing

the language of the statute to the jury instruction, we conclude that the trial court

omitted the mens rea of intent which necessarily modifies request.



                 The trial judge is under a constitutional obligation to "declare the law"

in the jury instructions. Tenn. Const., art VI, § 9. The trial judge has a duty to give a

complete charge of the law applicable to the facts of the case. State v. Harbison,

704 S.W.2d 314, 319 (Tenn. 1986). It is presumed that the jury follows the

instructions of the trial court. State v. Blackmon, 701 S.W.2d 228, 233 (Tenn. Crim.

App. 1985); Klaver v. State, 503 S.W.2d 946 (Tenn. Crim. App. 1973). Our

supreme court requires a review of the jury charge in its entirety in order to

determine if instructions are erroneous. State v. Hodges, 944 S.W.2d 346, 352

(Tenn. 1997). A charge is prejudicial error "if it fails to fairly submit the legal issues

or if it misleads the jury as to the applicable law." Id. Our law requires that all of the

elements of each offense be described and defined in connection with that offense.

State v. Cravens, 764 S.W.2d 754, 756 (Tenn. 1989).



                  The trial court omitted the word "intentionally," the mens rea

requirement of the request. This request, an essential element of the charge, must

be purposeful with the aim to accomplish the desired result. In the words of the



        5
           This articulation of the elements of solicitation interpreted the 1973 version of our statute, see
Tenn. Pub. Acts., ch. 62 (April 4, 1973), which provided: "Whoever, by means of oral, written, or
electronic communication, directly or through another, willfully solicits, commands, requests, or hires
anothe r to com mit a crim inal offens e, or attem pts to solicit, co mm and, req uest, or hire another to
commit a criminal offense, with the intent that the criminal offense solicited be committed is guilty of
the offense of solicitation." However, the statutes are substantially the same with the primary
diffe renc e bein g the repla cem ent o f "willfu lly" with "in tentio nally ."

                                                    33
Sentencing Commission the defendant must "intentionally try to enlist another in

criminal activity," as opposed to the making of an inquiry without any serious intent.

The defendant's strategy in defense centered on his lack actual intent. While

conceding that he communicated with Joanne Kurth about hiring someone to kill

Coward, the defendant contended that he was simply playing along and that he

never seriously intended to request the murder of Coward or that Coward be

harmed. In our view, under these facts, the mens rea of the offense was sufficiently

fundamental to the elements of the crime and the defense theory that a failure to

charge the jury that the request must be intentional requires a new trial. The error

here requires that remedy.



                                            V

              In his final issue, the defendant asserts that the trial judge erred in

charging the jury as to the appropriate sentencing classification and range of

punishment he could be required to serve if convicted. The trial court charged that

the defendant was a multiple offender and the instruction was based on a Range II

sentence of twelve to twenty years for a Class B felony:

              (a) A "multiple offender" is a defendant who has
              received:
                (1) A minimum of two (2) but not more than four (4)
              prior felony convictions within the conviction class, a
              higher class, or within the next two (2) lower felony
              classes....
                                           ***
                (4) Convictions for multiple felonies committed as part
              of a single course of conduct within twenty-four (24)
              hours, constitute one (1) conviction for the purpose of
              determining prior convictions....

Tenn. Code Ann. § 40-35-106.



              At the time of trial, the defendant had two prior Class C felony

convictions resulting from guilty pleas entered in Knox County; these convictions


                                           34
place the defendant within the multiple offender definition. Tenn. Code Ann. § 40-

35-106(a). Although he appealed the sentences, his convictions were the result of

pleas of guilt and would be unaffected by his appeal. The defendant argues that

these convictions were the result of a single course of conduct within twenty-four

hours and should be counted as only one conviction. We disagree. According to

the stipulation of proof entered at the submission hearing, one theft occurred in May

of 1991; the other theft occurred over several months from August of 1990 to May of

1991 and involved numerous unlawful transactions. Thus, the defendant was

properly categorized a multiple offender.



              The sentencing range for Range II, multiple offender convicted of

solicitation to commit first degree murder, a Class B felony, is not less than twelve

and not more than twenty years. The trial judge properly instructed the jury.



              The judgment of the trial court must be reversed. This cause is

remanded to the trial court for reinstatement of the guilty plea offer of Range I, ten

years to be served consecutively to the sentences in Knox County. The state is

directed to negotiate in good faith. If the trial court refuses to approve a plea

agreement, or if no agreement can be reached, the defendant shall receive a new

trial.



                                            __________________________________
                                            Gary R. Wade, Judge




                                            35
CONCUR:



_________________________________
Paul G. Summers, Judge



__________________________________
William M. Barker, Judge




                                36